

Bank of America
Banc of America Leasing & Capital, LLC




Amendment Number 001
To Master Loan and Security Agreement No. 21997-70000





This Amendment Number 001 made as of July 27, 2020 (this “Amendment”), to Master
Loan and Security Agreement No. 49660-70000 dated as of March 25, 2020 (the
"Agreement"), between Banc of America Leasing & Capital, LLC ("Lender”) and
Ciner Wyoming LLC ("Borrower").


W I T N E S S E T H :


WHEREAS, Lender and Borrower are parties to the Agreement; and


WHEREAS, Lender and Borrower desire to amend certain provisions of the
Agreement;


NOW, THEREFORE, in consideration of the premises and the mutual obligations
hereinafter contained and for other good and valuable consideration, the receipt
whereof is hereby acknowledged, the parties hereto agree to amend the Agreement
as follows:


1.
Section 8 is hereby amended to conform the Additional Covenants as amended in
the Second Amendment to the Bank Facility dated as of July 27, 2020 (the “Second
Amendment”).



2. Subsection 10(8) is hereby amended and restated as follows: “(8) any default
occurs under any other lease, credit or other agreement or instrument to which
Borrower and Lender or any Affiliate of Lender are now or hereafter party
including, without limitation, any default under the Second Amendment with
respect to restrictions on Borrower’s dividends, acquisitions and share
repurchases.”


3.     Except as amended hereby, the Agreement shall remain in full force and
effect and is in all respects hereby ratified and affirmed. Capitalized terms
not otherwise defined herein shall have the meanings ascribed to them in the
Agreement.


4.    This Amendment shall apply to all Equipment Notes now existing (except any
Equipment Notes that Lender has assigned to a third party in accordance with the
terms of the Agreement or which are entered into by a third party unless such
third party approves and consents to this Amendment in writing) or hereafter
entered into under the Agreement.


IN WITNESS WHEREOF, the parties hereunto have caused this instrument to be
executed by their duly authorized officers as of the day and year first above
written.






Banc of America Leasing & Capital, LLC (Lender)
Ciner Wyoming LLC (Borrower)





By: /s/ Elizabeth J. DeFusco        By: /s/ Oğuz Erkan


Printed Name: Elizabeth J. DeFusco        Printed Name: Oğuz Erkan


Title: Vice President        Title: President




Amendment to MLA-MLSA (General) 4-25-2013        Page 1 of 1